1    Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
2    Alameda, Ca. 94501
     Tel: (510) 263-8664
3    Fax: (510) 272-9158
4    Attorney for Debtor-In-Possession
     Benjamin S. Sison
5

6

7

8                                    United States Bankruptcy Court

9                                     Northern District of California

10   In re:                                                 Case No.: 19-30881
11
     Benjamin S. Sison                                     Chapter 11
12                   Debtor-In-Possession.                 AMENDED APPLICATION TO
                                                           EMPLOY ATTORNEY FOR DEBTOR
13
                                                           AND DEBTOR-IN-POSSESSION
14
              TO: THE HONORABLE JUDGE OF THE UNITED STATES BANKRUPTCY
15
     COURT:
16
              PLEASE TAKE NOTICE THAT Benjamin S. Sison (Hereinafter “Applicants”) hereby
17
     applies to the Court (the “Application”), for an order authorizing the retention and employment
18

19   of Marc Voisenat as the Debtor-In-Possession’s general bankruptcy counsel pursuant to Sections

20   105(a) and 327(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule

21   2014(a) of the Federal Rules of Bankruptcy Procedure (“Federal Bankruptcy Rules”).

22            The application of Benjamin S. Sison, the debtor-in-possession herein, respectfully
23   represents:
24
     1.       Applicant filed a petition under Chapter 13 on August 21, 2019.
25
     2.       On October 10, 2019 the case was converted to a chapter 11 bankruptcy proceeding.



     Case: 19-30881       Doc# 72                   -1- Entered: 12/14/19 11:06:24
                                      Filed: 12/14/19                                      Page 1 of 6
     3.      This Court has jurisdiction of this Application pursuant to 28 U.S.C. §1334 and General
1
     Order 24 of the U.S. District Court for the Northern District of California. Venue of this
2

3    proceeding and the within application in this district is property pursuant to 28 U.S.C. §§1408

4    and 1409. The statutory predicate for the relief sought herein is §327 of the Bankruptcy Code.

5    4.      To properly perform their duties as a debtors-in-possession under Chapter 11, applicants

6    must have the advice of experienced and competent bankruptcy counsel.
7    5.      As its attorney in this Chapter 11 case, applicants wish to employ Marc Voisenat to
8
     perform the legal services described below in this chapter 11 case. The applicants are advised
9
     that Marc Voisenat is duly admitted to practice before this Court.
10
     6.      Mr. Voisenat was not retained nor paid for any pre-petition services other than
11
     bankruptcy related services.
12
     7.      In this case Mr. Voisenat will assist the debtor in preparing and filing a plan of
13
     reorganization and disclosure statement.
14

15
     8.      Applicants require legal counsel experienced in and knowledgeable concerning the

16   Bankruptcy Code, Bankruptcy Rules, and the Local Rules of this Court to administer this estate

17   in the best interest of creditors.

18   9.      Applicants have made careful and diligent inquiries into the qualification of Marc

19   Voisenat. Applicants have found said attorney to be well qualified to represent them in these
20
     proceedings by reason of his ability, integrity and professional experience.
21
     10.     Mr. Voisenat will be employed on an hourly basis plus costs and expenses. The proposed
22
     hourly rate is $425.00 per hour. Mr. Voisenat will provide business and bankruptcy law advice
23
     and such other legal advice and representation necessary and appropriate in order to assist
24
     applicants in the execution and performance of their duties as a Chapter 11 debtors. A copy of
25
     the agreement is attached as Exhibit A.



     Case: 19-30881        Doc# 72                      -2- Entered: 12/14/19 11:06:24
                                          Filed: 12/14/19                                    Page 2 of 6
     11.    On September 5, 2019, Mr. Voisenat was paid $11,500. Of this amount, $9,000 came
1
     from the debtor funds and $2,500 came from the debtor’s sister in law Melinda G. Tolosa. These
2
     funds were used to pay the conversion fee of $932 and Mr. Voisenat’s initial retainer of
3
     $10,568.00.
4
     12.    Applicant understands that said retainer or any future request for fees by Mr. Voisenat is
5
     subject to approval by the Bankruptcy Court.
6

7    13.    To the best of applicant's knowledge, Mr. Voisenat does not hold or represent an interest

8    adverse to this estate and does not have any connections with the debtor, creditors, or any other

9    party in interest in this case, their respective attorneys or accountants, the United States Trustee

10   or any person employed in the office of the United States Trustee.
11          WHEREFORE, pursuant to Bankruptcy Code section 327, applicants pray for an order
12
     approving the employment of MARC VOISENAT as her attorney in this Chapter 11 case on the
13
     terms and conditions herein specified.
14
     Dated: December 13, 2019
15                                                                         /s/ Benjamin S. Sison___
                                                                                      Benjamin S. Sison
16                                                                                  Debtor-In-Possession
17

18

19

20

21

22

23

24

25




     Case: 19-30881       Doc# 72                    -3- Entered: 12/14/19 11:06:24
                                       Filed: 12/14/19                                       Page 3 of 6
                               LEGALB.BYICES AGBUMENT

   1.    IDENTIFICATION OF PARTIES. This agreement, executed in duplicate with each party
   receiv'i.ng an executed original, is made between MARC VOISENAT hereafter referred to as
   "Attomeyt and BENJAMIN S. SISON~ hereafter referred to as ,.Client.''

  This agreement is required by Business and Professions Code section 6147 and is intended to
  fulfill the requirements of that section.

   2.     LEGAL SERVICES TO BB PROVIDED. The legal services to be provided by Attorney
   to Client with respect to the prosecution of a. chapter 11 case as follows:

  a.     File Schedules, chapter 11 plan, disclosure statement and amended schedules and plan; if
  necessary;
  b.     Appear at Meeting of creditors and Initial Debtor Interview;

  c.     Make Court Appearances;

  d.     Make any necessary objections on disputed debts; and
  e.     Filing of Adversary Proceeding; if necessary

  f.     Conversion to Chapter 7, if necessary
  g.     Motion to dismiss, if necessary
  3.     LEGAL SERVlCES SPECIFICALLY EXCLUDED. All other Legal services are not
  included. If Client wishes that Attorney provide any legal services not to be provided under this
  agreement, a separate written agreement between Attorney and Client will be required.

  4.      RESPONSIBILITIES OF ATTORNEY AND CLIENT. Attomey will perform the legal
  services cal1ed for under this agreemen½ keep Client informed of progress and developments,
  and respond promptly to Client's inquiries and communications. Client will be truthful and
  cooperative with Attorney and keep Attorney reasonably infonned of developments and of
  Client's address, telephone number, and whereabouts.

  5.      Attomey•s.f#,s: Client will pay to Attomey an initial retainer of TEN
  THOUSAND FIVE HUNDRED SIXTY•EIGHT DOLLARS, ($10,56KOO). Attorneys• services
  will be bi.lled at the hourly rate of $425.00. Any additional attorney fees are subject to Court
  approval.


                                                                                                      1




Case: 19-30881      Doc# 72      Filed: 12/14/19      Entered: 12/14/19 11:06:24          Page 4 of 6
  6.      COSTS. Attorney will not advance any "costs" in connection with Attorney's
  representation of Client under this agreement, unless necessary under the circumstances, at
  attorney's discretion, but attorney will have no obligation to cover such costs. Attorney will be
  reimbursed for such costs. Costs include. bu.t are not limited to! court filing fees, deposition
  costs, expert fees and expenses, investigation costs~ long-distance telephone charges, messenger
  service fees, photocopying expenses, postage and process server fees. Items that are not to be
  considered costs, and that must be paid by Client without being either advanced ot contributed tQ
  by Attorney, include, but are not limited to other parties' costs, if any, that Client is ultimately
  required to pay.

  7.      REPRESENTATION OF ADVERSE INTERESTS. Client is infonned that the Rules of
  Professional Conduct of the State Bar of California require the Client's informed written consent
  before an Attorney may begin or continue to represent the CJient when the attorney has or had a
  relationship with another party interested in. the subject matter of the Attomey's proposed
  representation of the client. Attorney is not aware of any relationship with any other party
  interested in the subject matter of Attom.ey1s services for Client under this agreement. As long as
  Attorney's services for Client continue under this agreement, Attorney will not agree to provide
  legal services for any such party without Client's prior written consent.

  8.     SETTLEMENT. Attorney will not settle Client's claim without the approval of Client,
  who will have the absolute right to accept or reject any settlement. Attorney will notify Client
  promptly of the temis of any settlement offer received by .Attorney,

  9.       DISCHARGE OF ATTORNEY. Client may discharge Attorney at any time by written
  notice effective when received by Attorney. Unless specifically agreed by Attorney and Clienti
  Attorney will provide no further services and advanf.':e no further costs on Client's behalf after
  receipt of the notice. If Attorney is Client's attomey of record in any proceeding, Client will
  execute and return a substitution..of"'8ttomey fonn immediately on its receipt from Attorney.
  Notwithstanding the discharge, Client wm be obligated to pay Attorney reasonable attorney's fee
  for all services provided and to reimburse Attorney for all costs advanced.

  10.     WIT.HORAWAL OF ATTORNEY. Attorney may withdraw at any time as permitted
  under. the Rules of Professional Conduct of the State Bar of California. The circumstances under
  which the Rules permit such withdrawal include, but are not limited to, the following: (a) The
  client consentst and (b) the client's conduct render it unreasonably difficult for the attorney to
  carry out the employment effectively. Notwithstanding Attorney's withdrawalt Client will be
  obligated to pay Attorney out of the recovery a :reasonable attorneys fee for all services
  provided, and to reimburse Attorney out of the recovery for all costs advanced,

  11.     RELEASE OF CLIENTS PAPERS AND PROPERTY. At the termination of services
  under this agreement, Attorney will release promptly to Client on req:uest all of Client's papers
  an.d property. "Client's papers and property'' include correspondence, deposition transcripts,
  exhibits~ experts' reports, legal documents~ physical evidence; and other items reasonably
  necessary t.o Client'!i representation, whether Client has paid for them. or not.


                                                                                                      2




Case: 19-30881       Doc# 72       Filed: 12/14/19       Entered: 12/14/19 11:06:24        Page 5 of 6
  12.     DISCLAIMER OF GUARANTY. Although Attorney may offe.r an opinion about
  possible results regarding the subject matter of this agreement, Attorney cannot guarantee any
  particular result. Client acknowledges that Attorney has made no promises about the outcome
  and that any opinion offered by Attorney in the future will not constitute a guaranty.

  13.    ENTIRE AGREEMENT. This agreement contains the entire agreement of the parties. No
  other agreement. statement, or promise made on or before the effective date of this agreement
  wm be binding on the parties.
  14.    SEVER.ABILITY IN EVENT OF PARTIAL INVALJDITY. If any provision of this
  agreement is held in whole or in part to be unenforceable for any reason.~ the remainder of that
  provision and of the entire agreement will be severable and remain in effect.

  The foregoing is agreed to by:

  Date:
          --------                                     Client


  Date:




                                                                                                     3




Case: 19-30881       Doc# 72       Filed: 12/14/19     Entered: 12/14/19 11:06:24          Page 6 of 6
